Motion by appellant to amend remittitur granted. Return of remittitur requested and when returned it will be amended by adding thereto the following: A question under the Federal Constitution was presented and necessarily passed upon by this court, viz.: whether section 124 of article 9 of the Traffic Regulations of the Police Commissioner of the City of New York is repugnant to the Fourteenth Amendment or to section 8 of article I of the Constitution of the United States. This court held that the Traffic Regulation aforesaid is not repugnant to said provisions of the Constitution of the United States.